Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 1 of 31


                EXHIBIT F



                                                                  E
                                                                  X
                                                                  H
                                                                  I
                                                                  B
                                                                  I
                                                                  T

                                                                  F



                EXHIBIT F
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 2 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             BEST WESTERN ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018040115301.00435
66068 M CAN CAD 1 0 0
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 3 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                     Apr 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                      33,297.29
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               26,077.27
                                                                                                         US $ Paid:

   BEST WESTERN ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                          115,808.13       Aging Summary
       Payments                                               (106,289.28)          Current                                                   23,778.44
       Operating Charges, Credits                               16,564.89           30 Days                                                      922.21
       BWS Charges, Credits                                          0.00           60 Days                                                    1,419.18
       BWR Program Charges, Credits                              7,213.55           90 Days                                                        0.40
                                                                                    120 Days & Over                                            7,177.06
                                                                                    Payment Not Yet Applied to Invoices                            0.00
    Ending Balance-Amount Due                                   33,297.29                                                                     33,297.29


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                              25,000.00                                                                     24,372.45
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                        25,000.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.
    "Go Green"! Ask how - GoPaperless@bestwestern.com
   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018040115301.00435                                                                                                         1554404.2018040115301.00435
                   Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 4 of 31


                                                                                                              Page 2
Account #: 66068                                                              Statement Date:           Apr 1, 2018



BEST WESTERN ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                             PAYMENTS

DATE         REFERENCE    DESCRIPTION                                                                     AMOUNT
03/01                     Payment Received Thank You                                                    (21,055.67)
                          Check 397

03/01                     Payment Received Thank You                                                    (22,396.82)
                          Check 396

03/01                     Payment Received Thank You                                                    (25,007.76)
                          Check 395

03/21                     Payment Received Thank You                                                      (1,146.61)
                          Check 446

03/21                     Payment Received Thank You                                                    (16,870.20)
                          Check 447

03/21                     Payment Received Thank You                                                    (19,812.22)
                          Check 448

Total Payments                                                                                        (106,289.28)


                                                 OPERATING CHARGES, CREDITS

DATE         REFERENCE    DESCRIPTION                                                                     AMOUNT
03/08        0000596486   VARIABLE CONSORTIA CWT - SEE ATTACHED                                            125.53
                          includes $14.44 HST Tax (0.13%)

03/13        0000599953   REVCASTER                                                                          136.47
                          APRIL 2018 REPORTS
                          includes $15.70 HST Tax (0.13%)

03/14        0000601782   TOOLS FOR SUCCESS                                                                    37.00
                          includes $4.26 HST Tax (0.13%)

03/14        0000602273   APRIL ADVERTISING ASSESSMENT                                                     2,013.08
                          includes $231.59 HST Tax (0.13%)

03/14        0000605801   APRIL MONTHLY FEE                                                                8,165.79
                          includes $939.43 HST Tax (0.13%)

03/14        0000606090   APR 2018 MONTHLY FEE                                                                (85.90)
                          NON-RESIDENT W/H TAX CREDIT

03/16        0000609554   APRIL 2018 VSAT EQUIPMENT                                                             9.38
                          MONTHLY TERMINAL CHARGE
                          includes $1.08 HST Tax (0.13%)


                                                                                                1554404.2018040115301.00435
                   Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 5 of 31


                                                                                                                       Page 3
Account #: 66068                                                                       Statement Date:           Apr 1, 2018



BEST WESTERN ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                 OPERATING CHARGES, CREDITS

DATE         REFERENCE    DESCRIPTION                                                                              AMOUNT
03/19        0000611256   APRIL 2018 VSAT                                                                            84.41
                          MONTHLY COMMUNICATION CHARGE
                          includes $9.71 HST Tax (0.13%)

03/19        0000615006   TWO-WAY MAINTENANCE - MAR18                                                                   99.55
                          PROPERTY 66068
                          includes $11.45 HST Tax (0.13%)

03/20        0000615530   SERVICE CHARGES ON BALANCES                                                                 451.10
                          45 DAYS OR OLDER
                          includes $51.90 HST Tax (0.13%)

03/22        0000616659   VOTING MEMBER TRAINING FEB 22-23, 2018                                                      721.44
                          K. SETHI - NO SHOW
                          includes $83.00 HST Tax (0.13%)

03/22        0000619674   GDS 02/23-03/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                  490.14
                          includes $56.39 HST Tax (0.13%)

03/22        0000621736   3RD PTY?INTERNET FEE 02/23-03/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  735.00
                          includes $84.56 HST Tax (0.13%)

03/26        0000623254   GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                   (5,500.83)

03/26        0000624869   TRAVEL CARD REDEMPTION- SEE ATTACHED                                                       (832.19)

03/26        0000627637   FLAT COMMISSION - BESTCHEQUE _ SEE TRAVEL AGENT COMMISSIONS ATTACHED                        257.74
                          includes $29.65 HST Tax (0.13%)

03/26        0000630746   TRAVEL AGENT COMMISSIONS - SEE ATTACHED                                                   1,582.05
                          includes $182.01 HST Tax (0.13%)

03/26        0000631981   BESTCHEQUE/TA DIRECT-SEE TA COMMISSIONS BACKUP                                            2,039.12
                          includes $234.59 HST Tax (0.13%)

03/26        0000635642   TECHNOLOGY ASSESSMENT-SEE DETAILS IN MEMBER WEB                                           1,751.12
                          includes $201.46 HST Tax (0.13%)

03/27        0000638893   APRIL 18-ONPQ COOP FEES                                                                     551.07
                          MONTH OF APRIL 18
                          includes $63.40 HST Tax (0.13%)

03/28        0000640576   PERFORMANCE BASED MARKETING SUPPORT.PBM@BESTWESTERN.COM- SEE ATTACHED                     2,332.76
                          includes $268.37 HST Tax (0.13%)



                                                                                                         1554404.2018040115301.00435
                     Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 6 of 31


                                                                                                                                Page 4
Account #: 66068                                                                               Statement Date:            Apr 1, 2018



BEST WESTERN ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                         OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
03/30         0000644599           SALES & MARKETING ASSESSMENT                                                             1,401.06
                                   SEE DETAILS IN MEMBER WEB
                                   includes $161.18 HST Tax (0.13%)

Total Operating Charges, Credits                                                                                           16,564.89


                                                  BW REWARDS PROGRAM CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
03/08         0000588771           PARTNER REWARDS - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                     677.27
                                   includes $77.92 HST Tax (0.13%)

03/08         0000589296           AIR MILES - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                               22.14
                                   includes $2.55 HST Tax (0.13%)

03/08         0000590301           BW REWARDS CHARGE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                             10,109.90
                                   includes $1,163.09 HST Tax (0.13%)

03/08         0000593216           FREE NIGHT VOUCHER CREDITS- SEE ATTACHED                                                 (1,677.16)

03/08         0000593431           PARTNER REWARDS REBATE - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                 (10.19)

03/08         0000594360           BW REWARDS REBATE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                              (1,908.41)

Total BW Rewards Program Fees and Credits                                                                                    7,213.55




                                                                                                                  1554404.2018040115301.00435
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 7 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018050118901.00406
66068 T CAN CAD 1 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 8 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                    May 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                      27,364.04
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               21,227.52
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                            33,297.29      Aging Summary
       Payments                                                 (33,196.89)         Current                                                   27,263.64
       Operating Charges, Credits                                19,421.07          30 Days                                                        0.00
       BWS Charges, Credits                                           0.00          60 Days                                                        0.00
       BWR Program Charges, Credits                               7,842.57          90 Days                                                        0.00
                                                                                    120 Days & Over                                              100.40
                                                                                    Payment Not Yet Applied to Invoices                            0.00
    Ending Balance-Amount Due                                   27,364.04                                                                     27,364.04


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                    PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018050118901.00406                                                                                                         1554404.2018050118901.00406
                   Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 9 of 31


                                                                                                              Page 2
Account #: 66068                                                              Statement Date:          May 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                             PAYMENTS

DATE         REFERENCE    DESCRIPTION                                                                      AMOUNT
04/05                     Payment Received Thank You                                                      (3,139.49)
                          Check 461

04/05                     Payment Received Thank You                                                      (3,139.48)
                          Check 460

04/05                     Payment Received Thank You                                                      (3,139.48)
                          Check 452

04/18                     Payment Received Thank You                                                    (23,778.44)
                          Check 472

Total Payments                                                                                          (33,196.89)


                                                 OPERATING CHARGES, CREDITS

DATE         REFERENCE    DESCRIPTION                                                                     AMOUNT
04/06        0000655227   VARIABLE CONSORTIA CWT - SEE ATTACHED                                            174.80
                          includes $20.11 HST Tax (0.13%)

04/13        0000657899   TOOLS FOR SUCCESS                                                                    37.35
                          includes $4.30 HST Tax (0.13%)

04/13        0000660075   MAY ADVERTISING ASSESSMENT                                                       2,032.34
                          includes $233.81 HST Tax (0.13%)

04/13        0000661879   MAY MONTHLY FEE                                                                  8,243.89
                          includes $948.41 HST Tax (0.13%)

04/13        0000662324   MAY 2018 MONTHLY FEE                                                                (86.72)
                          NON-RESIDENT W/H TAX CREDIT

04/17        0000663711   SERVICE CHARGES ON BALANCES                                                           1.71
                          45 DAYS OR OLDER
                          includes $0.20 HST Tax (0.13%)

04/18        0000663789   VOTING MEMBER TRAINING MAR 22-23, 2018                                             726.87
                          KAREEM SETHI
                          includes $83.62 HST Tax (0.13%)

04/18        0000663790   GEN MGR TRAINING MAR 26-30, 2018                                                 2,096.14
                          S. WICKRAMASINGHE
                          includes $241.15 HST Tax (0.13%)

04/18        0000663791   VOTING MEMBER TRAINING JAN 4-5, 2018                                              (354.80)
                          K. SETHI - CREDIT

                                                                                                1554404.2018050118901.00406
                   Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 10 of 31


                                                                                                                       Page 3
Account #: 66068                                                                       Statement Date:          May 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                 OPERATING CHARGES, CREDITS

DATE         REFERENCE    DESCRIPTION                                                                              AMOUNT

04/19        0000668233   REVCASTER                                                                                   137.77
                          MAY 2018 REPORTS
                          includes $15.85 HST Tax (0.13%)

04/20        0000670511   MAY 2018 VSAT                                                                                 85.21
                          MONTHLY COMMUNICATION CHARGE
                          includes $9.80 HST Tax (0.13%)

04/20        0000672351   MAY 2018 VSAT EQUIPMENT                                                                        9.47
                          MONTHLY TERMINAL CHARGE
                          includes $1.09 HST Tax (0.13%)

04/20        0000674638   TWO-WAY MAINTENANCE - APR18                                                                 106.33
                          PROPERTY 66068
                          includes $12.23 HST Tax (0.13%)

04/23        0000675927   GDS 03/23-04/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                  448.80
                          includes $51.63 HST Tax (0.13%)

04/23        0000677991   3RD PTY?INTERNET FEE 03/23-04/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  897.02
                          includes $103.20 HST Tax (0.13%)

04/23        0000679406   GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                   (3,009.26)

04/26        0000684633   TRAVEL CARD REDEMPTION- SEE ATTACHED                                                     (1,562.41)

04/26        0000686718   COMMISSION JUNCTION CHARGES- SEE COMMISSION JUNCTION COMMISSIONS ATTACHED                     90.66
                          includes $10.43 HST Tax (0.13%)

04/26        0000689560   FLAT COMMISSION - BESTCHEQUE _ SEE TRAVEL AGENT COMMISSIONS ATTACHED                        334.90
                          includes $38.53 HST Tax (0.13%)

04/26        0000691641   TRAVEL AGENT COMMISSIONS - SEE ATTACHED                                                   1,710.94
                          includes $196.83 HST Tax (0.13%)

04/26        0000693629   BESTCHEQUE/TA DIRECT-SEE TA COMMISSIONS BACKUP                                            1,543.60
                          includes $177.58 HST Tax (0.13%)

04/26        0000695450   TECHNOLOGY ASSESSMENT-SEE DETAILS IN MEMBER WEB                                           1,728.37
                          includes $198.84 HST Tax (0.13%)

04/26        0000697162   PERFORMANCE BASED MARKETING SUPPORT.PBM@BESTWESTERN.COM- SEE ATTACHED                     1,931.80
                          includes $222.24 HST Tax (0.13%)



                                                                                                         1554404.2018050118901.00406
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 11 of 31


                                                                                                                                Page 4
Account #: 66068                                                                               Statement Date:           May 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                          OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
04/27         0000699023           T1485 127896148 HILL 3/10/19                                                              161.70
                                   180310-9324 CHG 1 NT ACCOMMOD

04/27         0000700999           MAY 18-ONPQ COOP FEES                                                                       551.07
                                   MONTH OF MAY 18
                                   includes $63.40 HST Tax (0.13%)

04/30         0000703485           SALES & MARKETING ASSESSMENT                                                              1,383.52
                                   SEE DETAILS IN MEMBER WEB
                                   includes $159.17 HST Tax (0.13%)

Total Operating Charges, Credits                                                                                           19,421.07


                                                   BW REWARDS PROGRAM CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
04/05         0000646917           PARTNER REWARDS - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                     540.74
                                   includes $62.21 HST Tax (0.13%)

04/05         0000647503           AIR MILES - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                               40.13
                                   includes $4.62 HST Tax (0.13%)

04/05         0000648746           BW REWARDS CHARGE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                             10,421.39
                                   includes $1,198.92 HST Tax (0.13%)

04/05         0000651342           FREE NIGHT VOUCHER CREDITS- SEE ATTACHED                                                 (1,500.30)

04/05         0000651565           PARTNER REWARDS REBATE - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                 (46.23)

04/06         0000653065           BW REWARDS REBATE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                              (1,613.16)

Total BW Rewards Program Fees and Credits                                                                                    7,842.57




                                                                                                                  1554404.2018050118901.00406
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 12 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018060123801.00415
66068 T CAN CAD 1 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 13 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                     Jun 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                      38,075.43
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               29,635.40
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                           27,364.04       Aging Summary
       Payments                                                      0.00           Current                                                   10,711.39
       Operating Charges, Credits                                3,311.36           30 Days                                                   27,263.64
       BWS Charges, Credits                                          0.00           60 Days                                                        0.00
       BWR Program Charges, Credits                              7,400.03           90 Days                                                        0.00
                                                                                    120 Days & Over                                              100.40
                                                                                    Payment Not Yet Applied to Invoices                            0.00
    Ending Balance-Amount Due                                   38,075.43                                                                     38,075.43


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018060123801.00415                                                                                                         1554404.2018060123801.00415
                   Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 14 of 31


                                                                                                                       Page 2
Account #: 66068                                                                       Statement Date:           Jun 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                               OPERATING CHARGES, CREDITS

DATE         REFERENCE    DESCRIPTION                                                                              AMOUNT
05/07        0000711465   VARIABLE CONSORTIA CWT - SEE ATTACHED                                                      82.75
                          includes $9.52 HST Tax (13%)

05/17        0000722884   180509-9068, CR FOR GUEST                                                                    (11.56)
                          MARGARET BURKE, 5/9/18

05/17        0000724324   SERVICE CHARGES ON BALANCES                                                                    1.71
                          45 DAYS OR OLDER
                          includes $0.20 HST Tax (13%)

05/17        0000728516   REVCASTER                                                                                  (137.77)
                          CREDIT MAY REPORTS

05/18        0000732510   GM TRAINING PHOENIX, AZ APR 16-20,2018                                                    2,089.17
                          ALWYN ALMEIDA
                          includes $240.35 HST Tax (13%)

05/18        0000732511   GM TRAINING PHOENIX, AZ APR 16-20,2018                                                    1,740.73
                          KAREEM SETHI
                          includes $200.26 HST Tax (13%)

05/18        0000732764   4/13/18 QA PROBATION ASSESSMEN                                                            3,048.82
                          INSPECTION FEE
                          includes $350.75 HST Tax (13%)

05/21        0000733324   MAY 2018 VSAT                                                                                (84.93)
                          COMMUNICATION CHG ($58.50 USD)

05/21        0000733325   CREDIT MAY 2018 VSAT EQUIPMENT                                                                (9.44)
                          TERMINAL CHARGE ($6.50 USD)

05/22        0000737157   GDS 04/23-05/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                  745.51
                          includes $85.77 HST Tax (13%)

05/22        0000739223   3RD PTY?INTERNET FEE 04/23-05/22- SEE AIRLINE RESERVATION BILLING ATTACHED                1,033.41
                          includes $118.89 HST Tax (13%)

05/22        0000740958   ANNUAL RUNTRIZ SUBSCRIPTION                                                               1,306.64
                          includes $150.32 HST Tax (13%)

05/24        0000741896   GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                   (5,987.35)

05/26        0000744090   TRAVEL CARD REDEMPTION- SEE ATTACHED                                                       (957.81)

05/26        0000749508   TECHNOLOGY ASSESSMENT-SEE DETAILS IN MEMBER WEB                                             429.98
                          includes $49.47 HST Tax (13%)

                                                                                                         1554404.2018060123801.00415
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 15 of 31


                                                                                                                               Page 3
Account #: 66068                                                                               Statement Date:           Jun 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                       OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                             AMOUNT

05/29         0000753384           FLAT COMMISSION - BESTCHEQUE _ SEE TRAVEL AGENT COMMISSIONS ATTACHED                         21.50
                                   includes $2.47 HST Tax (13%)

Total Operating Charges, Credits                                                                                            3,311.36


                                                 BW REWARDS PROGRAM CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                             AMOUNT
05/04         0000704417           PARTNER REWARDS - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                    731.02
                                   includes $84.10 HST Tax (13%)

05/04         0000706134           AIR MILES - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                              82.41
                                   includes $9.48 HST Tax (13%)

05/07         0000708505           BW REWARDS CHARGE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                              8,907.21
                                   includes $1,024.72 HST Tax (13%)

05/07         0000708760           FREE NIGHT VOUCHER CREDITS- SEE ATTACHED                                                (1,014.35)

05/07         0000713878           BW REWARDS REBATE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                             (1,306.26)

Total BW Rewards Program Fees and Credits                                                                                   7,400.03




                                                                                                                 1554404.2018060123801.00415
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 16 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018070121001.00427
66068 T CAN CAD 1 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 17 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                      Jul 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                     104,057.80
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               80,828.35
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                           38,075.43       Aging Summary
       Payments                                                      0.00           Current                                                  65,982.37
       Operating Charges, Credits                               63,033.40           30 Days                                                  10,711.39
       BWS Charges, Credits                                          0.00           60 Days                                                  27,263.64
       BWR Program Charges, Credits                              2,948.97           90 Days                                                       0.00
                                                                                    120 Days & Over                                             100.40
                                                                                    Payment Not Yet Applied to Invoices                           0.00
    Ending Balance-Amount Due                                  104,057.80                                                                   104,057.80


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018070121001.00427                                                                                                         1554404.2018070121001.00427
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 18 of 31


                                                                                                                                Page 2
Account #: 66068                                                                                Statement Date:            Jul 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                          OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
06/07         0000773355           VARIABLE CONSORTIA CWT - SEE ATTACHED                                                     126.56
                                   includes $14.56 HST Tax (13%)

06/07         0000774406           2018 AAA OFFICIAL APPOINTMENT                                                             1,065.59
                                   PROGRAM FEE 1789319
                                   includes $122.59 HST Tax (13%)

06/18         0000783057           180514-2479, CR FOR GUEST                                                                  (136.49)
                                   DONALD LORTIE, 5/9/18

06/18         0000783058           180514-2473, CR FOR GUEST                                                                    (41.92)
                                   DONALD LORTIE, 5/9/18

06/19         0000787341           SERVICE CHARGES ON BALANCES                                                                 463.82
                                   45 DAYS OR OLDER
                                   includes $53.36 HST Tax (13%)

06/22         0000795556           GDS 05/23-06/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                  137.91
                                   includes $15.87 HST Tax (13%)

06/22         0000797652           3RD PTY?INTERNET FEE 05/23-06/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  739.02
                                   includes $85.02 HST Tax (13%)

06/26         0000804674           GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                   (3,662.96)

06/27         0000819908           JUNE 2018 - NOVEMBER 2018 - MONTHLY                                                     49,398.44
                                   FEES - ADMIN CANCELLED 5/2/18
                                   includes $5,683.01 HST Tax (13%)

06/27         0000819909           JUNE 2018 - NOVEMBER 2018                                                               12,178.03
                                   ADVERTISING ASSESSMENT
                                   includes $1,401.01 HST Tax (13%)

06/27         0000819910           JUNE 2018 - NOVEMBER 2018 ON/PQ                                                           3,306.40
                                   COOP FEES
                                   includes $380.38 HST Tax (13%)

06/27         0000822437           POSTBILL 2018 DISTRICT III MEETING                                                         (541.00)
                                   REFUND REG FEES

Total Operating Charges, Credits                                                                                           63,033.40




                                                                                                                  1554404.2018070121001.00427
                   Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 19 of 31


                                                                                                                          Page 3
Account #: 66068                                                                          Statement Date:            Jul 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                            BW REWARDS PROGRAM CHARGES, CREDITS

DATE         REFERENCE        DESCRIPTION                                                                             AMOUNT
06/04        0000764858       PARTNER REWARDS - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                    675.16
                              includes $77.67 HST Tax (13%)

06/04        0000766142       AIR MILES - SEE PARTNER REWARDS DETAIL ACTIVITY REPORT ATTACHED                              57.29
                              includes $6.59 HST Tax (13%)

06/04        0000767692       BW REWARDS CHARGE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                              3,169.89
                              includes $364.68 HST Tax (13%)

06/04        0000770144       FREE NIGHT VOUCHER CREDITS- SEE ATTACHED                                                  (347.60)

06/07        0000771901       BW REWARDS REBATE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                               (605.77)

Total BW Rewards Program Fees and Credits                                                                              2,948.97




                                                                                                            1554404.2018070121001.00427
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 20 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018080119201.02109
66068 T CAN CAD 0 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 21 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                     Aug 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                     106,439.26
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               80,467.87
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                          104,057.80       Aging Summary
       Payments                                                      0.00           Current                                                   2,381.46
       Operating Charges, Credits                                2,264.56           30 Days                                                  65,982.37
       BWS Charges, Credits                                          0.00           60 Days                                                  10,711.39
       BWR Program Charges, Credits                                116.90           90 Days                                                  27,263.64
                                                                                    120 Days & Over                                             100.40
                                                                                    Payment Not Yet Applied to Invoices                           0.00
    Ending Balance-Amount Due                                  106,439.26                                                                   106,439.26


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018080119201.02109                                                                                                         1554404.2018080119201.02109
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 22 of 31


                                                                                                                                Page 2
Account #: 66068                                                                                Statement Date:           Aug 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                        OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
07/12         0000837720           VARIABLE CONSORTIA CWT - SEE ATTACHED                                                      94.16
                                   includes $10.83 HST Tax (13%)

07/17         0000845088           T1485 637448141 PARENT 6/8/18                                                               396.00
                                   180710-1806 CHG 2 NTS GUEST PD DIR

07/17         0000845485           SERVICE CHARGES ON BALANCES                                                                 645.38
                                   45 DAYS OR OLDER
                                   includes $74.25 HST Tax (13%)

07/24         0000862412           GDS 06/23-07/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                  106.28
                                   includes $12.23 HST Tax (13%)

07/24         0000864510           3RD PTY?INTERNET FEE 06/23-07/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  405.67
                                   includes $46.67 HST Tax (13%)

07/24         0000865135           GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                     (741.92)

07/27         0000889054           T1485 436277374 MORGAN 6/14/18                                                            1,188.00
                                   180711-2372 CHG 6 NTS GST PD DIR

07/27         0000889058           T1485 732412741 BOIVIN 6/1/18                                                               170.99
                                   180710-1800 CHG 1 NT GS PD DIR

Total Operating Charges, Credits                                                                                             2,264.56


                                                  BW REWARDS PROGRAM CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
07/10         0000832650           BW REWARDS CHARGE - SEE BWR DETAIL ACTIVITY REPORT ATTACHED                               116.90
                                   includes $13.45 HST Tax (13%)

Total BW Rewards Program Fees and Credits                                                                                      116.90




                                                                                                                  1554404.2018080119201.02109
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 23 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018090156301.02122
66068 T CAN CAD 0 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 24 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                     Sep 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                     108,844.01
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               83,466.05
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                          106,439.26       Aging Summary
       Payments                                                      0.00           Current                                                   2,404.75
       Operating Charges, Credits                                2,482.99           30 Days                                                   2,381.46
       BWS Charges, Credits                                          0.00           60 Days                                                  65,982.37
       BWR Program Charges, Credits                                (78.24)          90 Days                                                  10,711.39
                                                                                    120 Days & Over                                          27,364.04
                                                                                    Payment Not Yet Applied to Invoices                           0.00
    Ending Balance-Amount Due                                  108,844.01                                                                   108,844.01


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018090156301.02122                                                                                                         1554404.2018090156301.02122
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 25 of 31


                                                                                                                                Page 2
Account #: 66068                                                                                Statement Date:           Sep 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                        OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
08/14         0000912863           T1485 936744461 ORSER 7/17/19                                                             170.99
                                   180806-1556 CHG 1 NT GST PD DIR

08/17         0000913120           SERVICE CHARGES ON BALANCES                                                               1,763.78
                                   45 DAYS OR OLDER
                                   includes $202.91 HST Tax (13%)

08/23         0000924175           GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                     (198.00)

08/23         0000926227           GDS 07/23-08/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                    23.28
                                   includes $2.68 HST Tax (13%)

08/23         0000928322           3RD PTY?INTERNET FEE 07/23-08/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  722.94
                                   includes $83.17 HST Tax (13%)

Total Operating Charges, Credits                                                                                             2,482.99


                                                  BW REWARDS PROGRAM CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
08/07         0000900725           FREE NIGHT VOUCHER CREDITS- SEE ATTACHED                                                   (78.24)

Total BW Rewards Program Fees and Credits                                                                                       (78.24)




                                                                                                                  1554404.2018090156301.02122
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 26 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018100105001.02109
66068 T CAN CAD 0 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 27 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                     Oct 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                     110,941.64
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               85,200.52
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                          108,844.01       Aging Summary
       Payments                                                      0.00           Current                                                   2,097.63
       Operating Charges, Credits                                2,097.63           30 Days                                                   2,404.75
       BWS Charges, Credits                                          0.00           60 Days                                                   2,381.46
       BWR Program Charges, Credits                                  0.00           90 Days                                                  65,982.37
                                                                                    120 Days & Over                                          38,075.43
                                                                                    Payment Not Yet Applied to Invoices                           0.00
    Ending Balance-Amount Due                                  110,941.64                                                                   110,941.64


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018100105001.02109                                                                                                         1554404.2018100105001.02109
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 28 of 31


                                                                                                                                Page 2
Account #: 66068                                                                                Statement Date:           Oct 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                        OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
09/08         0000960012           VARIABLE CONSORTIA CWT - SEE ATTACHED                                                       8.83
                                   includes $1.02 HST Tax (13%)

09/17         0000973231           T1485 572387049 SMITH 8/11/18                                                               198.00
                                   180829-8889 CHG 1 NT GST PD DIR

09/18         0000976893           SERVICE CHARGES ON BALANCES                                                               1,804.15
                                   45 DAYS OR OLDER
                                   includes $207.56 HST Tax (13%)

09/24         0000986164           GDS 08/23-09/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                    23.24
                                   includes $2.67 HST Tax (13%)

09/24         0000988265           3RD PTY?INTERNET FEE 08/23-09/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  278.68
                                   includes $32.06 HST Tax (13%)

09/24         0000989670           GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                     (215.27)

Total Operating Charges, Credits                                                                                             2,097.63




                                                                                                                  1554404.2018100105001.02109
                              Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 29 of 31




           BEST WESTERN INTERNATIONAL, INC.
           P.O. BOX 99226,STN A
           TORONTO, ON M5W OJ6 CANADA




             ROEHAMPTON HOTEL & SUITES
             808 MT. PLEASANT ROAD
             TORONTO, ONTARIO M4P 2LR CANADA




1554404.2018110047601.02038
66068 L CAN CAD 0 0 1
                               Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 30 of 31



   BEST WESTERN INTERNATIONAL, INC.                                                                      Statement Date:                    Nov 1, 2018
   P.O. BOX 99226,STN A                                                                                  GST Registration #124759580
   TORONTO, ON M5W OJ6 CANADA



                                                                                                         CAD Amount Due :                     112,933.63
                                                                                                         Canadian $ Paid :
   Account #: 66068
                                                                                                         Alternatively Pay US $:               86,679.61
                                                                                                         US $ Paid:

   ROEHAMPTON HOTEL & SUITES
   808 MT. PLEASANT ROAD                                                                                 Billing Inquiries:
   TORONTO, ONTARIO M4P 2LR CANADA                                                                       1-800-670-7234



                                                  PLEASE CUT HERE AND RETURN WITH YOUR PAYMENT

                                                            OPERATING ACCOUNT SUMMARY

    Beginning Balance                                          110,941.64       Aging Summary
       Payments                                                      0.00           Current                                                   1,991.99
       Operating Charges, Credits                                1,991.99           30 Days                                                   2,097.63
       BWS Charges, Credits                                          0.00           60 Days                                                   2,404.75
       BWR Program Charges, Credits                                  0.00           90 Days                                                   2,381.46
                                                                                    120 Days & Over                                         104,057.80
                                                                                    Payment Not Yet Applied to Invoices                           0.00
    Ending Balance-Amount Due                                  112,933.63                                                                   112,933.63


    BW Supply Credit & Deposit Summary                                          BW Supply Credit Available (*):
       Credit Base                                                   0.00                                                                            0.00
       Plus: Letters of Credit                                       0.00
       Plus: Cash Deposits                                           0.00          (*) Total Line of Credit less
       Plus: Renovation Credit                                       0.00          BWS orders outstanding not
                                                                                   yet billed not yet paid.

    Total Line of Credit                                             0.00

                                                                   PAYMENT OPTIONS

    To pay by EFT:                                                              To pay by check:
    BWI Bank:              Royal bank of Canada                                 Payable to:             Best Western International, Inc.
    Address:               180 Wellington St. West, 5th Floor                   Mail to:                Best Western International, Inc.
                           Toronto, ON M5J 1J1                                                          P.O. Box 99226, STNA
    Bank ID #:             00309591                                                                     Toronto, ON M5WOJ6 Canada
    Beneficiary Name:      Best Western International, Inc.                     PLEASE:                 INCLUDE YOUR ACCOUNT NUMBER
    Beneficiary account #: 1043413
    PLEASE:                INCLUDE YOUR ACCOUNT NUMBER

                                                                    IMPORTANT NEWS

    Thank you for your prompt payment. If you are not paying your statement in full, please provide a detailed explanation for the difference.

   DUE AND PAYABLE UPON RECEIPT. All accounts 45 days and older are subject to a 1 1/2% late charge per month (APR18%).




    Each BEST WESTERN® branded hotel is independently owned and operated.
 1554404.2018110047601.02038                                                                                                         1554404.2018110047601.02038
                    Case 2:18-cv-04677-SMB Document 1-7 Filed 12/14/18 Page 31 of 31


                                                                                                                                Page 2
Account #: 66068                                                                                Statement Date:          Nov 1, 2018



ROEHAMPTON HOTEL & SUITES
808 MT. PLEASANT ROAD
TORONTO, ONTARIO M4P 2LR CANADA


                                                        OPERATING CHARGES, CREDITS

DATE          REFERENCE            DESCRIPTION                                                                              AMOUNT
10/17         0001040367           SERVICE CHARGES ON BALANCES                                                              1,844.91
                                   45 DAYS OR OLDER
                                   includes $212.25 HST Tax (13%)

10/22         0001048190           GDS 09/23-10/22 - SEE AIRLINE RESERVATION BILLING ATTACHED                                    11.63
                                   includes $1.34 HST Tax (13%)

10/22         0001050312           3RD PTY?INTERNET FEE 09/23-10/22- SEE AIRLINE RESERVATION BILLING ATTACHED                  135.45
                                   includes $15.58 HST Tax (13%)

10/23         0001051037           GFIT / CENTRAL BILL - SEE FIT PROPERTY REPORT ATTACHED                                     (170.99)

10/25         0001057604           T1485 415752244 HUNT 9/27/18                                                                170.99
                                   181024-2849 CHG 1 NT GST PD DIR

Total Operating Charges, Credits                                                                                             1,991.99




                                                                                                                  1554404.2018110047601.02038
